Brown, J.,
after stating the ease: This action, with the ancillary claim and delivery, was brought to recover one bay horse from the defendant Starnes. The Henkel Live-stock Company interpleaded, claiming the horse under its mortgage, also executed by said defendant.
*166The justice of tbe peace rendered judgment, giving th.e horse to plaintiff, and the interpleader appealed to the Superior Court.
Pending the trial of the case in the Superior Court, the plaintiff, having obtained possession under the justice’s judgment, sold the horse at public'sale under the power contained in the mortgage, and the Henkel Live-stock Company purchased it for $140. ’
The plaintiff applied $70.20 to his own mortgage debt, claiming it to be the first mortgage, and paid the remainder, $69.80, to the Henkel Company. This being insufficient to discharge the Henkel debt and mortgage, the litigation is over the $70.20 retained by the plaintiff from the proceeds of the sale of the horse. .
It is plain that the plaintiff’s mortgages on one pair of bay horses was not properly recorded. As registered, it described one pair of bay steers. This would not give notice to a subsequent mortgagee that the plaintiff’s mortgage conveyed horses instead of steers.
As the Henkel mortgage, although subsequent in execution to the plaintiffs, was properly registered, it gave the Henkel Livestock Company the prior lien on the bay horses.
Nor is there anything in the receipt dated 18 September, 1909, which estops the Henkel Company from pursuing its claim to the $70.20, the proceeds of sale of .the bay horse.
Had the horse not been sold, the Henkel Company would have recovered the horse itself. As it holds the prior valid mortgage, it is entitle,! to the proceeds necessary to satisfy its mortgage.
Affirmed.